Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendment filed on 7/12/2022. Claims 3 and 7 have been amended; claims 1, 2, 4-6 and 8 have been cancelled.
Claims 3, 7, 9, 10 are pending.

Allowable Subject Matter
Claims 3, 7, 9, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 3, 7 is the inclusion of the limitation 
“… when the potential difference forming part makes the frequency variable alternating-current voltage feeding the first electrode the same, the transmittance at a position separated from a power feeding point is lower in a case of high frequency than in a case of low frequency.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 3, 7. 
The primary reason for the allowance of the independent claim 9 is the inclusion of the limitation 
“…a light control material disposed between the first electrode and the second electrode and changing a transmittance in accordance with a potential difference between the first electrode and the second electrode; and a potential difference forming part for forming a potential difference between the first electrode and the second electrode, wherein the potential difference forming part is a power source feeding a frequency variable alternating-current voltage to the first electrode, and wherein, when the potential difference forming part makes the alternating-current voltage feeding the first electrode the same, the transmittance at a position separated from power feeing point is lower in a case of high frequency than in a case of low frequency.”
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…a light control material disposed between the first electrode and the second electrode and changing a transmittance in accordance with a potential difference between the first electrode and the second electrode, the method comprising: feeding a frequency variable alternating-current voltage to the first electrode, wherein. when making the alternating-current voltage feeding the first electrode as the same, the transmittance at a position separated from a power feeding point is lower in a case of high frequency than in a case of low frequency.”
Yuji et al. JP 63-38921, Yuji et al. JP 02-99919 and Duston et al. US 2007/0146910 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871